Citation Nr: 1028199	
Decision Date: 07/28/10    Archive Date: 08/10/10

DOCKET NO.  00-15 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to the Veteran's service-
connected disabilities of the left knee, right knee, and lumbar 
spine, and digestive system disability.

2.  Entitlement to service connection for a psychiatric disorder, 
including depression and dysthymic disorder, claimed as secondary 
to the Veteran's service-connected disabilities of the left knee, 
right knee, lumbar spine, and digestive system.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel
INTRODUCTION

The Veteran had active service from September 1980 to December 
1980.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

After reviewing the contentions and evidence of record, the Board 
finds that the issues on appeal are more accurately stated as 
listed on the title page of this decision.

Most recently, in February 2008, the Board remanded these claims 
for additional development.  Unfortunately, the issue of 
entitlement to service connection for a psychiatric disorder, 
including depression and dysthymic disorder, claimed as secondary 
to the Veteran's service-connected disabilities of the left knee, 
right knee, lumbar spine, and digestive system must again be 
Remand, and is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

A chronic cervical spine disorder is causally or etiologically 
related to service.


CONCLUSION OF LAW

Service connection for a cervical spine disorder is established.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310 
(2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Consequently, the Board finds that any lack of notice and/or 
development, which may have existed under the VCAA, cannot be 
considered prejudicial to the Veteran, and remand for such notice 
and/or development would be an unnecessary use of VA time and 
resources.

II.  Entitlement to Service Connection for a Cervical Spine 
Disorder

Under the relevant laws and regulations, service connection may 
be granted if the evidence demonstrates that a current disability 
resulted from an injury or disease incurred or aggravated in 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service connection 
on the merits, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

Furthermore, in determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, in 
which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of matter, the benefit of the doubt 
will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

The Veteran is claiming entitlement to service connection for a 
cervical spine disorder, to include as secondary to the Veteran's 
service-connected disabilities of the left knee, right knee, 
lumbar spine, and digestive system disability.

Service treatment records were reviewed.  The Veteran's entrance 
examination from August 1980 did not indicate any cervical spine 
disorders.  Service treatment records indicate the Veteran sought 
evaluation for neck pain on several occasions, starting in 
September 1980.  The Veteran reported pain in the neck and right 
shoulder in September 1980, and the Veteran was diagnosed with a 
trapezius muscle spasm at the time.  The following month, in 
October 1980, the Veteran complained of pain in the neck after 
engaging in too much physical activity.  It was noted that she 
had no loss of range of motion or strength.  In November 1908, 
the Veteran fell, rupturing her left tibial collateral ligament.  
Additionally, a treatment record from December 1980 stated that, 
since September 1980, the Veteran has had pain in the shoulder, 
her neck crepitates, and her right arm gets numb.  An x-ray taken 
demonstrated the cervical spine was within normal limits.  The 
Veteran's separation examination from December 1980 did not note 
any diagnosed cervical spine disorders.  

Post-service records continue to indicate that the Veteran has 
received extensive treatment of neck pain.  Less than one year 
from discharge from service, in November 1981, the Veteran 
complained of neck pain.  The Veteran again reported neck pain in 
December 1981.  Additionally, in February and March 1982, she 
complained of back pain.  In April 1982, she again specifically 
complained of neck pain.  In November 1983 and December 1983, she 
again sought treatment for cervical pain.  In December 1984, it 
was noted she had recurrent neck pain since 1980.  In March 1985, 
she was diagnosed with cervical radiculopathy.  In August 1985, 
it was noted she was having cervical spasms.  In July 1986 and 
November 1987, she complained of neck pain. 

Clinical record thereafter reflect recurrent complaints of neck 
pain.  No intercurrent event with neck injury was noted.  The 
Veteran continued complaints of neck pain throughout the years.  
In December 2002, it was noted she had been diagnosed with 
cervical spondylosis.  A magnetic resonance imaging (MRI) 
demonstrated minimal spondylosis, mild narrowing of several 
neural formina bilaterally, most pronounced at C3-C4.  In April 
2004, she complained of right neck pain and was diagnosed with 
right neck pain, rule out muscular spasm.

The Veteran was afforded a VA examination in April 2002.  She 
reported having neck and shoulder pain during service associated 
with lifting a duffel bag.  She complained of constant neck pain 
that was exacerbated by use of crutches and that the pain 
radiated to her intrascapular area and upper arm.  She also 
complained of decreased range of motion of her neck.  The Veteran 
was able to touch her chin to her chest, extension was 35 
degrees, rotation was 80 degrees bilaterally, and lateral bending 
was 10 degrees bilaterally.  There was tenderness to palpation 
and spasms of the trapezius.  X-rays revealed mild spondylosis 
with mild neural foramins narrowing bilateral C3-4 and C5-6.  The 
diagnosis was cervical myositis.  The examiner stated the claims 
folder and service treatment records were reviewed.  The examiner 
opined that the Veteran's current cervical myositis was not 
incurred while in the military because although there is one 
documentation of cervical pain and crepitation, there was no 
other mention of cervical pain and x-rays and examinations were 
negative during service.  The Board notes that there were in fact 
two additional occasions during which the Veteran complained of 
neck pain.  See September 1980 and December 1980 treatment notes.

The Veteran was afforded a more recent VA examination in October 
2006.  Upon examination, cervical spine range of motion was 
limited by pain.  There was tenderness upon palpation at the 
cervical paravertebral muscles accompanied by spasms.  
Neurological examination showed decreased pinprick sensation in 
upper extremities and lower extremities without any specific 
dermatome.  The Veteran was diagnosed with cervical strain 
myositis and cervical degenerative joint disease.  The only 
opinion given pertained to the relationship between the Veteran's 
cervical spine complaints and her lumbar spine disorder.

In January 2009, a VA opinion was obtained regarding the possible 
relationship between her cervical spine disorder and her lumbar 
spine and lower extremities.  The examiner who provided the 
addendum assigned a diagnosis of cervical spondylosis.  No 
opinion was obtained regarding any possible relationship between 
her cervical spine and the symptoms she experienced during 
service.

The Veteran has asserted that she currently experiences the same 
type of neck pains that began during service.  The Board notes 
that the Veteran is competent to give evidence about what she 
experiences; for example, she is competent to discuss current 
pain and other experienced symptoms.  See, e.g., Layno v. Brown, 
6 Vet. App. 465 (1994).  Furthermore, the Board finds the 
Veteran's assertions to be credible, as the medical evidence of 
record supports her statements.  See Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).

The Board finds the Veteran has a chronic disability manifested 
by neck pain that had its onset during service, and therefore is 
entitled to service connection.  If the claimed condition is 
noted during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology, service connection for the claimed condition may 
be established.  See Savage v. Gober, 10 Vet. App. 488, 496 
(1997).  Here, the claimed condition is undeniably noted during 
service and continuity of symptomatology is clearly demonstrated 
thereafter, as evidence in the numerous medical records.  
Furthermore, there is no negative medical opinion of record 
pertaining to the relationship between her current cervical spine 
disorder and her symptoms during service.

Therefore, the Board finds that there is abundant evidence that 
there has been a continuity of symptomatology such as to warrant 
entitlement to service connection, and the benefit of the doubt 
is resolved in the Veteran's favor.  

ORDER

Entitlement to service connection for a cervical spine disorder 
is granted.


REMAND

Inasmuch as the Board sincerely regrets another remand of this 
matter, the development directed by the Board in its last remand 
was not accomplished.  Where the remand orders of the Board or 
the Courts are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

The Veteran asserts that her psychiatric disorder is related to 
her service-connected left knee, right knee, lumbar spine, and 
digestive system disabilities.

In April 2006 and February 2008, the Board remanded the case to 
obtain additional clinical information, including information 
concerning whether the Veteran's claimed psychiatric disorder was 
etiologically related to or aggravated by her service-connected 
disabilities.  In the Board's February 2008 Remand, the Board 
found that the RO had not complied with the Remand instructions 
from its April 2006 Remand.  Specifically, although medical 
examinations were performed in October and November 2006, the 
medical reports did not include opinions regarding the assertion 
that the claimed psychiatric disorder was aggravated by her other 
service-connected disabilities.  The Board then directed the RO 
in the February 2008 Remand to obtain addendum opinions 
determining whether the Veteran's service-connected left knee, 
right knee, lumbar spine, or digestive system disabilities 
aggravated the Veteran's claimed psychiatric disorder.

An addendum opinion pertaining to the Veteran's psychiatric 
disorder claim was obtained in January 2009.  The examiner opined 
that the Veteran's psychiatric disorder was not permanently 
aggravated by the service-connected disabilities of left knee, 
right knee, lumbar spine, and/or digestive system.  The rationale 
provided however, pertains to the criteria applicable for 
obtaining direct service connection, not secondary service 
connection.  For example, the examiner stated that there was no 
evidence of psychiatric complaints, findings, or treatment prior 
to, during, or within one year after service.  See Report of 
January 2009 VA examination.  The examiner included a statement 
that said the Veteran failed to establish a relationship between 
her service-connected conditions and her depressive disorder.  
However, this statement is not explained in detail.  The 
examination report is not adequate for completion of appellate 
review.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum opinion pertaining to 
the Veteran's psychiatric disorder.  If 
necessary, afford the Veteran a VA 
psychiatric examination.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examiner must note in 
his report that the claims file was 
reviewed.  All indicated tests must be 
performed, and all findings reported in 
detail.  

The examiner should address the following:

i.  Is it at least as likely as not (50 
percent probability or greater), that the 
Veteran's psychiatric disorder is proximately 
due to, or the result of, her service-
connected left knee, right knee, lumbar or 
gastritis?  

ii.  If the response to the question above is 
in the negative, the examiner should address 
the following:

Is it at least as likely as not that the 
Veteran's psychiatric disorder is aggravated 
(i.e., permanently worsened) by her service-
connected disabilities, to include right 
knee, left knee, lumbar and cervical 
disability, and gastritis.  A complete 
rationale, which may include citations 
to medical literature, must be provided 
for each opinion. 

2.  The RO must ensure that all requested 
actions have been accomplished (to the extent 
possible) in compliance with this REMAND.  If 
any action is not undertaken, or is taken in 
a deficient manner, appropriate corrective 
action should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

3.  After completion of the above, the RO 
should review the expanded record, and 
determine if the benefits sought can be 
granted.  If the issues remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded an opportunity to 
response.  

Thereafter, the case should be returned to the Board.  The 
Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
TRESA M. SCHLECHT, 
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


